internal_revenue_service number info release date cor-119808-00 date uilc the honorable james t walsh member u s house of representatives p o box syracuse ny attention kimberly kemp dear congressman walsh this letter is in response to your inquiry dated date to the director legislative affairs on behalf of your constituent enclosed copies of previous correspondence on this matter addressed to the internal_revenue_service washington d c although my office has jurisdiction of this matter adoption_expenses we have no record of receiving the prior inquiries submitted by or on behalf of you your constituent asks whether adoption_expenses paid in through may be claimed in even though the adoption did not take place because the birth mother changed her mind and kept the baby sec_23 of the internal_revenue_code allows a credit for qualified_adoption_expenses generally for qualified_adoption_expenses paid before the taxable_year in which the adoption became final the credit is allowed for the year following the year in which the expenses are paid the credit is allowed even if the adoption did not become final however if the child is not a citizen or resident_of_the_united_states no credit is allowed unless the adoption is final generally a taxpayer may claim a credit or deduction not previously claimed by filling within prescribed time limits form 1040x and any other appropriate forms for the year in question however sec_23 was effective for tax years beginning after date and no comparable provision existed in the code for prior years thus expenses paid in through do not qualify for the adoption credit the enclosed copy of publication tax benefits for adoption gives further details i hope this information is helpful please call john t sapienza jr identification_number at if you have any questions sincerely heather c maloy associate chief_counsel income_tax accounting enclosure
